Title: From Benjamin Franklin to [Richard Price], 13 June 1782
From: Franklin, Benjamin
To: Price, Richard


Dear Sir,Passy, June 13. 1782
I received a few Days since your kind Letter of the 27th past, by Messrs. Milford & Brown. It gave me great Pleasure to hear of your Welfare. All that come with a Line from you are welcome.
I congratulate you on the late Revolution in your Public Affairs. Much Good may arise from it, tho’ possibly not all that good Men, and even the new Ministers themselves may have wished or expected. The Change however in the Sentiments of the Nation, in which I see evident Effects of your Writings, with those of our deceas’d Friend Mr Burgh, and others of our valuable Club, should encourage you to proceed. The ancient Roman and Greek Orators could only speak to the Number of Citizens capable of being assembled within the Reach of their Voice: Their Writings had little Effect because the Bulk of the People could not read. Now by the Press we can speak to Nations; and good Books & well written Pamphlets have great and general Influence. The Facility with which the same Truths may be repeatedly enforc’d by placing them daily in different Lights, in Newspapers which are every where read, gives a great Chance of establishing them. And we now find that it is not only right to strike while the Iron is hot, but that it is very practicable to heat it by continual Striking.— I suppose we may now correspond with more Freedom, and I shall be glad to hear from you as often as may be convenient to you. Please to present my best Respects to our good old Friends of the London Coffeehouse. I often figure to my self the Pleasure I should have in being once more seated among them. With the greatest & most sincere Esteem an Affection, I am, my dear Friend, Yours ever
B Franklin
 
Endorsed: Dr. Franklin 1782
